          Case 1:20-cr-00468-RMB Document 24 Filed 11/02/20 Page 1 of 1


                                                                                       305 Madison Avenue
                                                                                       New York, NY 10165
Clayman &LLP                                                                               T: 212-922-1080
                                                                                           F: 212-949-8255
Rosenberg                                                                                Wayne E. Gosnell
                                                                                                   Partner
                                                                                       gosnell@clayro.com


                                                      November 1, 2020

 Judge Richard M. Berman
 Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl Street
 New York, NY 10007-1312

                        RE:    United States v. Robert Hadden, 20 Cr. 468 (RMB)

 Dear Judge Berman:

         We are temporary counsel to Robert Hadden in the above-referenced Indictment. We write
 regarding the bail conditions set by the Court and, as set forth below, to request a modification of
 those conditions to permit Mr. Hadden to leave home confinement on Tuesday, November 3, 2020
 in order to vote in the 2020 Election. If the court grants this request, Mr. Hadden will confer with
 his Pre-Trial Services officer about logistics.

        We have conferred with the government about our application. It does not object to our
 request.


                                                      Respectfully submitted,


                                                      Wayne E. Gosnell, Jr.
                                                      Isabelle Kirshner
                                                      Clayman & Rosenberg LLP
                                                      305 Madison Avenue, Suite 650
                                                      New York, New York 10165
                                                      Counsel for Robert Hadden

                                                   Application granted on consent.
 cc by ECF:                                        Logistics to include identification
        Jessica Lonergan
        Maureen Comey                              and address of polling place and
        Lara Pomerantz                             times of departure from and return
                                                   to domicile.



                                                       11/2/2020
